DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election of invention II in the reply filed on 11/22/19 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/19.
	Claims 8-10, 13-17, 19-25 and 28-45 are examined on the merits.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New Rejection) Claim(s) 8-10, 13-17, 19-25 and 28-45 are rejected under 35 U.S.C. 103 as being unpatentable over Punnonen and Chang (US PGPub 2001/0026937) and Vasievich et al. (Cancer Immunol Immunotherapy, 2011, Vol. 60, No. 5, pages 629-638).

Punnonen and Chang teach the formulation of ex vivo stimulated/loaded T-cells, which are stimulated/loaded with antigen(s) or sequences encoding these antigens, thereby forming dendritic cell vaccines. [see paragraphs 18 and 153-162]  Examples of the antigens include antigens from tumors. [see paragraph 22]  Punnonen and Chang also teach that DOTAP, complexed with a protein of interest, thereby forming a lipid-protein complex can be used to load the T-cells, such as CD4 and CD8 T-cells. [see paragraphs 98 and 101]  The use of the DOTAP to load the T cells thereby achieves a composition that comprises presently claimed T-cell vaccine.  In addition, DOTAP can be used to transfect T-cells with nucleic acid sequences which encode antigens. [see claim 31]  These T-cells are intended to be administered to a subject, such as a subject with tumors as a means for providing therapy against the tumor. [see paragraphs 18, 23, 174 and 179]  Punnonen and Chang also teach that adjuvants can be co-administered with the T-cells. [see paragraph 182]  
However, Punnonen and Chang do not teach the cationic lipid can be administered separately.

Vasievich et al. teach administering DOTAP, R-DOTAP and S-DOTAP with HPV E7 antigen to a host.  They compared the resulting immune response elicited and found that R-DOTAP facilitated a better immune response compared to S-DOTAP. [see page 7]  Vasievich et al. also teach that R-DOTAP + E7 treated mice exhibited tumor regression while administering S-DOTAP + E7 did not result in tumor regression.  

	It would have been obvious to one of ordinary skill in the art to modify the method taught by Punnonen and Chang in order to administered separately the cationic lipid from the T-cells and employ DOTAP as the cationic lipid in a separate administration.  One would have been motivated to do so, given the suggestion by Punnonen and Chang that cationic lipid mixture DOTAP be used to facilitate protein loading of dendritic cells for purposes of in vivo administration.  There would have been a reasonable expectation of success, given the knowledge that DOTAP can be combined with a tumor/cancer related antigen (HPV E7) for improving immune responses in vivo, as taught by Vasievich et al., and also given the knowledge that through routine experimentation, either co-administration of cationic lipid with T-cell or separate administrations can be tested for efficacy.  Therefore, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
  
 No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648